﻿A few days ago, we had the legitimate satisfaction of learning that the international community had elected to the presidency of the thirty- ninth session of the General Assembly a remarkable African diplomat and worthy representative of Zambia. Mr. President, while this choice testifies to the recognition of your merits and is a just reward for the untiring efforts you have made, in particular in defence of the right of peoples to liberty and independence, it also constitutes a tribute to your country, which is known for its commitment to noble ideals and causes and with which the People's Republic of Angola has excellent relations of friendship, solidarity and co-operation. Hence, on behalf of the Government of the People's Republic of Angola, we are very pleased to join in the warm congratulations addressed to you, Sir, and to wish you the greatest success in carrying out such lofty responsibilities.
2.	Allow us to take this opportunity to express to your predecessor, Mr. Jorge Illueca, our deep appreciation and admiration for the worthy and far-sighted way in which he carried out his mandate and our best wishes for success in his presidential functions and for the prosperity of the Panamanian people.
3.	We should also like to repeat to the Secretary- General our deepest gratitude for his clarity and exemplary seriousness in the defence of the fundamental principles of the United Nations, as well as the laudable action he has undertaken for lessening tensions and settling numerous conflicts, in spite of the glaring lack of resources made available to him.
4.	The United Nations family has just admitted a new Member, Brunei Darussalam. The Angolan Government joins ail those who have welcomed that country and wished it a prosperous future.
5.	In the hope that sooner or later a growing number of States Members of the United Nations, and not just some, will equally and duly be taken seriously when they address the General Assembly, we are obliged to repeat what we have already said, to the extent that no significant or positive change has taken place which would counteract the progressive deterioration in the international situation during these last four years.
6.	At each session of the General Assembly, all of us come to reaffirm our adherence to the noble purposes and principles of the Charter of the United Nations and to repeat our commitment to the cause of freedom, peace, justice, democracy, solidarity, development and co-operation.
7.	At the beginning of each statement, almost invariably it is emphasized that the session of the General Assembly is taking place at a very critical moment, even as the international situation has worsened to the point where it seriously threatens the survival of mankind.
8.	But between the fine words or the best of intentions and respecting them or carrying them out, it cannot be denied that there is a gap which becomes wider at each session. And all we do each year is repeat ourselves, thus testing the spirit of tolerance or resistance of those who have to do the listening and the credibility of those who are addressing the Assembly.
9.	Several times from this very rostrum we have expressed the deep concern of the Government of the People's Republic of Angola over the impotence, the resignation or the abdication of the competent inter-national bodies with regard to facing up to the proliferation of hotbeds of tension, fomented directly or indirectly by the imperialist Powers.
10.	No one here should be unaware of the causes and agents responsible for such a dark international picture. We repeat the question: how long will the peoples and Governments that cherish peace and justice have to wait for the adequate bodies existing within the United Nations truly to meet their responsibilities and firmly take the most effective measures—which, by the way, are available to them— with regard to those who violate the fundamental principles of the Charter; carry out colonial wars and foment aggression of every kind, directly or indirectly, against States which take independent and progressive positions; practise economic plundering in the underdeveloped countries and persist in preventing the gradual bridging of the gap between the wealthy or developed countries and the poor or underdeveloped countries; deliberately hinder the serious efforts made by the socialist countries and the progressive and democratic forces to achieve detente, general and complete disarmament, a comprehensive ban on the manufacture and use of weapons of mass destruction, especially nuclear weapons; encourage the arms race, thus assuring fantastic profits for their military consortia and leading to growing increases in military budgets and expenditures; multiply the carrying out of huge military manoeuvres intended to intimidate or even to commit aggression against certain peoples or States; do not respect the relevant resolutions or decisions of the General Assembly and the Security Council, the Movement of Non-Aligned Countries and the Organization of African Unity [OAU] undermine the authority and the efforts of the Secretary-General in carrying out his lofty responsibilities by failing to provide him with the necessary means; threaten international peace and security by military intervention and illegal occupation of territories, by interference in the internal affairs of other States and by not respecting the principle of non-recourse to force and of the settlement of disputes by negotiations?
11.	All these aspects, but especially the unbridled arms race with its spectre of a nuclear war, involve a phenomenal increase in expenditures, which in turn increases inflation, causing huge budgetary deficits and further reducing the already shrinking volume of economic assistance provided to the underdeveloped countries, a factor which in itself has greatly contributed to the present economic crisis, one which can be solved only by taking measures to establish a new international economic order, a measure already advocated several years ago by the Movement of Non-Aligned Countries.
12.	Given this alarming situation, which clearly endangers the future of peoples, and faced with the growing tragedy that is being experienced by millions of human beings who are still deprived of their freedom and their right to choose their own destiny and who do not possess the ways and means to counteract slavery and humiliation, tyranny and poverty, famine, ignorance and disease, it is imperative that at this session the General Assembly commit itself to the search for effective ways and means to solve the problems which afflict mankind.
13.	In looking at the problems that face the African continent, we feel once again that the current situation in southern Africa must be given very special attention at this session of the General Assembly, since we are confronted by a type of deadlock in the development of the independence process for Namibia. No one is unaware that the Namibian question was broadly discussed last year in the Movement of Non-Aligned Countries, in the Security Council and in the General Assembly and that, subsequently, diplomatic efforts were undertaken by the interested parties in order to secure, in accordance with the Lusaka understanding of 16 February 1984, the unilateral disengagement of South African troops from Angolan territory and to create adequate conditions for negotiations between the South West Africa People's Organization [SWAPO] and the Pretoria regime, under the auspices of the United Nations, in order to implement Security Council resolution 435 (1978).
14.	In spite of the serious commitment by the Angolan side and SWAPO, the South African military disengagement, which was planned to take place within 30 days, has not been completed. A series of pretexts have systematically been presented by the Pretoria regime during the seven months that have already passed. It is becoming clear that there is a lack of seriousness on the part of South Africa, which is deliberately trying to delay or prevent the independence process of Namibia by attempting now to establish a double linkage, that is to say, to subordinate the completion of the withdrawal of its troops to the results of the negotiations under way with SWAPO, on the one hand, and to make the implementation of resolution 435 (1978) conditional upon the withdrawal of the Cuban internationalist forces from the People's Republic of Angola, on the other.
15.	In this regard, we feel that it would be useful to recall a passage from the joint declaration of the Angolan and Cuban Governments made on 19 March 1984:
"In the context of this peace effort on the part of Angola, the joint declaration of 4 February [1982] remains in full force and constitutes a basis of principle for any negotiated situation that will eliminate the current tension and ensure peace and full independence for the nations of this region.
"Having strict regard to what is laid down in the above-mentioned joint declaration, the Governments of Cuba and Angola reiterate that they will reinitiate, by their own decision and in exercise of their sovereignty, the execution of the gradual withdrawal of the Cuban internationalist military contingent as soon as the following requirements are met:
"1. Unilateral withdrawal of the racist troops of South Africa from Angolan territory;
"2. Strict implementation of resolution 435 (1978) of the United Nations Security Council, the accession of Namibia to true independence and the total withdrawal of the South African troops which are illegally occupying that country;
"3. Cessation of any act of direct aggression or threat of aggression against the People's Republic of Angola on the part of South Africa, the United States of America and their allies."
"4. Cessation of all aid to the counter-revolutionary organization UNITA and any other puppet group from South Africa, the United States of America and their allies . . .
"Satisfaction of these demands would mean respect for the rules of international law and of the Charter of the United Nations and observance of the many resolutions of the Security Council and the General Assembly of the United Nations, the Movement of Non-Aligned Countries and the Organization of African Unity."
16.	It is therefore clear that the Angolan and Cuban Governments have never questioned the principle, as such, of the withdrawal of the Cuban internationalist forces. It is also clear that the Angolan Government has always taken a flexible attitude as long as doing so does not call into question the guiding principles of its foreign policy and its national interests. Angola has put forward constructive proposals on several occasions. We therefore reject any responsibility for the present deadlock which we find in the independence process for Namibia. Such responsibility lies fully with South Africa and the United States.
17.	It seems useful for us to emphasize once again that Namibia is a trust territory of the United Nations and has been one for more than 30 years. This means that every State Member of the United Nations has direct responsibilities with regard to the independence process of that Territory. Unfortunately, it seems that a large number of States Members of the United Nations have forgotten those responsibilities, for when they leave this heavy burden on the shoulders of the Angolan Government they do not act in accordance with the mandate.
18.	Furthermore, in 1967 the General Assembly adopted a resolution by which it decided to establish or constitute the United Nations Council for Namibia and to define its mandate.
19.	Thus, the following questions arise. Who has prevented the United Nations Council for Namibia from fulfilling its mandate and for what reason? Since 1967, numerous resolutions have been adopted with regard to Namibia's accession to independence and the illegality of its occupation by South Africa. Why did Namibia not accede to independence before November 1975? Was it the fault of the Angolans, who were not even independent, or of the Cubans, who were not even in Angola? How can the responsibility for the delay in the Namibian independence process now be put on the Angolan Government by evoking its alleged intransigence? Has the Security Council nothing to say about the failure to ensure the implementation of its own resolution 435 (1978)?
20.	As has been emphasized by the President of the People's Republic of Angola,
"This process, which is unfolding very slowly, is linked to the recent failure of the negotiations on the cease-fire between SWAPO and the Pretoria regime and this makes it difficult to preserve the present atmosphere of detente on the border between Angola and Namibia. It is therefore essential to increase the pressure of international public opinion on South Africa to respect its commitments, establish a cease-fire agreement with SWAPO and announce the date for the implementation of resolution 435 (1978)."
Nevertheless, as also stated by President Jose Eduardo dos Santos,
"In the southern part of our continent, the People's Republic of Angola continues to be the main target of the global strategy of the imperialist Powers, which are trying to destabilize and paralyse the legitimate nationalist Governments of African countries which are fighting to affirm their identity, independence and national sovereignty."
21.	On the other hand, everyone is aware of the progressive deterioration of the internal situation in South Africa, as the contradictions within the hateful apartheid regime increase. The valiant fighters of the African National Congress of South Africa [ANC] persist heroically in their political and military actions, the fundamental rights of the overwhelming majority of the South African people continue to be trampled upon and the brutality and arbitrary detentions escalate. All this could be seen just before and after the adoption of the so-called constitutional reforms.
22.	Thus, the time is now propitious for each State Member of the United Nations to fulfil its responsibilities and its commitments—if only in the interest of the credibility of this international body—and consequently for each State Member that is able to do so to give assistance of various kinds to SWAPO and the ANC; to provide, individually or collectively, as a matter of urgency, all possible material and financial assistance to the People's Republic of Angola; to begin, at the international and national levels, an intensive, permanent campaign demanding the immediate and unconditional withdrawal of South African troops from Angolan territory; and to exert every form of pressure on the Pretoria regime and also on its "friends and allies", including comprehensive mandatory sanctions—so often advocated but so far prevented by certain Western Powers from being applied—with the object of bringing to an end the illegal occupation of Namibia and ensuring the implementation of Security Council resolution 435 (1978) without any further delay and without any absurd pre-conditions.
23.	We should like now to state or reiterate the position of the Government of the People's Republic of Angola on a number of specific political questions which continue to disturb international relations and threaten world peace and security.
24.	With regard to the situation prevailing in Chad, we feel that it is for the Chadian people to resolve their own problems without any foreign military interference or intervention. We believe that the representatives of that country should be able to decide their own future through negotiations, seated around a table, without constraint or hindrance, in conformity with the efforts and resolutions of the OAU.
25.	We reiterate our conviction that the resolution of the conflict between the Frente POLISARIO1 and the Kingdom of Morocco is to be found in the implementation of resolution AHG/Res. 104 (XIX) on Western Sahara, adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa from 6 to 12 June 1983. It is to be regretted that the Kingdom of Morocco obstinately refuses to embark upon direct negotiations, which indicates insolent disdain for the sovereign decision of the Heads of State and Government of independent Africa. We reaffirm our militant solidarity with the heroic people of the Saharan Arab Democratic Republic and particularly with the valiant fighters of the Frente POLISARIO.
26.	We reaffirm our unshakeable solidarity with the heroic Palestinian people and their legitimate representative, the Palestine Liberation Organization [PLO], in their continuing struggle to regain their homeland, usurped by the Zionist entity, and to establish an independent State. Furthermore, we reaffirm our dedication to the Geneva Declaration on Palestine and the Programme of Action for the Achievement of Palestinian Rights, adopted by the International Conference on the Question of Palestine, which was held at Geneva from 29 August to 7 September 1983. We demand once again the unconditional withdrawal of Israel from the occupied Arab territories, including Jerusalem, and we salute the efforts of the Lebanese people to ensure their unity, their sovereignty and their territorial integrity. In this context, we are in favour of a Middle East peace conference under the auspices of the United Nations, with the participation, on a basis of equality, of all the parties concerned or interested.
27.	With regard to the tragedy which has befallen the people of East Timor because of the occupation by Indonesian armed forces, it is time for the international community seriously and unambiguously to commit itself to a search for a lasting solution to the problem, which has been dragging on for nine years.
28.	Thousands of patriots have been and continue to be imprisoned and tortured. Others have died in armed confrontations or been summarily shot. Yet others die of hunger. The International Committee of the Red Cross is forbidden from entering East Timor in spite of its purely humanitarian mission. As part of the framework of the solution of the conflict through negotiations and in keeping with General Assembly resolutions 1514 (XV) and 1541 (XV), the leaders of the Democratic Republic of East Timor have proposed a peace plan, including direct or indirect talks between Portugal, Indonesia and FRETILIN, under the auspices of the United Nations, in order to debate the establishment of a multinational United Nations force to ensure the operation of a transitional administration, the implementation of adequate provisions for the stationing of belligerent forces, the organization of free and democratic consultations of the Maubere people and the setting of a date for the transfer of sovereignty.
29.	It is regrettable that the Portuguese Government is not clearly and firmly meeting its historical, political and legal responsibilities for East Timor and that the Indonesian Government is turning a deaf ear to the peace proposals already presented by FRETILIN, which deserve the unreserved support of the international community.
30.	None the less, it is comforting to note the concerns expressed by United States congressmen and senators and also by Pope John Paul II over the genocide of the Maubere people, as well as the positions taken by the workers' parties of Australia and New Zealand.
31.	We urge the Secretary-General to continue his efforts until a definitive solution to this situation is found, and we appeal to the member States of the Movement of Non-Aligned Countries to identify themselves with and support the struggle of the valiant people of East Timor.
32.	Central America has been undergoing extremely alarming developments as a result of the threats and military intervention of the United States Administration, notably in Nicaragua and El Salvador, What is needed in this region is a search for peace through a negotiated political solution. For this purpose, we support the courageous positions taken by the Government of Nicaragua as well as the efforts of the Contadora Group, reflected in the contents of the revised version of the Contadora Act on Peace and Co-operation in Central America.
33.	In order for peace to prevail in Central America, there must be peace in El Salvador and an end to the aggression committed against Nicaragua and El Salvador. We reaffirm our militant solidarity with the Frente Farabundo Marti para la Liberation Nacional and the Frente Democratico Revolucionario, which are the only legitimate representatives of the Salvadorian people.
34.	We renew our unfailing support for the Cuban revolution and denounce the aggressions and threats against the Cuban people. We reiterate our feelings of solidarity with the peoples of Panama, Grenada, Chile, Uruguay, Bolivia and Puerto Rico in their just struggles for their national interests, their independence and their national sovereignty and territorial integrity.
35.	We reaffirm our support for the efforts to have the dispute over the borderlines between Guyana and Venezuela resolved through bilateral negotiations. On the other hand, and in keeping with General Assembly resolutions, we register our hope that there be, in the immediate future, a start of negotiations between the United Kingdom and Argentina with a view to restoring to Argentina the Malvinas Islands, South Georgia and the South Sandwich Islands.
36.	We also reaffirm our support for the efforts of the Indo-Chinese countries to ensure peace and stability in South-East Asia without any foreign intervention, and for a constructive dialogue among the parties to the conflict. None the less, we regret and consider it inconceivable that the Kampuchean people are still not represented in the United Nations by the Government of the People's Republic of Kampuchea. This is an injustice that must be remedied.
37.	We reiterate our solidarity with the just cause of the people of the Democratic People's Republic of Korea to achieve the peaceful reunification of their country without any foreign interference and with the call for the withdrawal of the American troops from the southern part of Korean territory. To this end, we support the proposal concerning the holding of tripartite negotiations and the adoption of a peace agreement as a substitute for the Armistice Agreement.
38.	We also reaffirm our support for the position and efforts made by the Democratic Republic of Afghanistan in the search for the normalization, through negotiations, of the situation in that country.
39.	We reiterate also our full solidarity with the people and Government of Cyprus and support their efforts to maintain their independence, sovereignty, territorial integrity, unity and non-alignment.
40.	Once again we make an urgent appeal to the Governments of Iraq and Iran to put an end to the war and find a negotiated solution to the dispute that separates them.
41.	It is unpleasant to note that the Angolan Government once again finds itself forced to devote the greatest part of its human and material resources to the defence of its independence, sovereignty and territorial integrity. The undeclared war that has been opposed upon us by the racist and Fascist South African regime must stop.
42.	It Angolan people dearly wish for peace. They have never committed aggression nor do they wish to commit aggression against anyone. They want only to live in peace and work to build a future of progress and happiness in a just society that they have freely chosen.
43.	The struggle continues! Victory is certain!
